Citation Nr: 9901838	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a pain disorder 
associated with both psychological and medical conditions.

3.  Entitlement to an increased evaluation for lumbar strain 
with radiculopathy, currently evaluated as 40 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and a private psychologist.


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  The 
veteran, who had active service from September 1987 to 
September 1991, appealed those decisions to the BVA.  

Initially, the Board notes that the issues of entitlement to 
service connection for PTSD and a pain disorder associated 
with both psychological and medical conditions, in addition 
to entitlement to a total disability rating based on 
individual unemployability, will be discussed in the REMAND 
portion of this opinion.  


FINDING OF FACT

The medical evidence currently of record does not reveal 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief; 
ankylosis (favorable or unfavorable) of the lumbar spine; or 
residuals of a fractured vertebra with or without cord 
involvement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbar strain with radiculopathy have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veterans claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (a) (West 1991).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a). 

Service medical records indicate ongoing treatment for lower 
back pain following a lifting incident in March 1988 and a 
worsening of the underlying injury in May 1989 when a 
gunners hatch accidentally was closed on the veterans back.  
In May 1991, a Medical Evaluation Board diagnosed 
degenerative lumbar disc disease or herniated nucleus 
pulposes without nerve root pressure with symptoms of pain in 
both legs and, subsequently, the veteran was separated from 
service.  

A December 1991 VA examination revealed some limitation of 
motion, pain on motion, spasm and tenderness, positive 
straight leg raising on the right and no obvious muscle 
wasting.  The veteran could squat and arise and could stand 
on his heels and toes, although he kept his back very stiff.  
The veteran was diagnosed with chronic lumbosacral strain 
with radiculitis-radiculopathy to the right lower extremity.  
Thereafter, a January 1992 rating decision awarded service 
connection for chronic lumbosacral strain with radiculitis-
radiculopathy to the right lower extremity and assigned a 40 
percent evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5293.  That evaluation is in effect 
currently. 

Disability evaluations are determined by comparing the 
veterans symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155.  Where 
entitlement to service connection has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

The VA has the duty to acknowledge and consider all 
regulations that are potentially applicable to the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Each disability must be reviewed in 
relation to its history and emphasis must be placed upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1998).  Medical reports must be interpreted 
in light of the whole recorded history, and each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2 (1998).  The basis 
of a disability evaluation is the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (1998).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  Both limitation of 
motion and pain are necessarily regarded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); see also 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

When after careful consideration of the evidence, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998). 
 
Recent medical evidence of record includes a VA examination 
dated in December 1994.  Physical examination at that time 
revealed a slightly stooped posture and a slight limp of the 
lower extremities.  There was some spasm and tenderness in 
the lumbar region and over the SI joint and around L3/L4/L5.  
The veteran was able to flex to approximately 45 degrees and 
extend 5 degrees.  Side bending was approximately 20 degrees 
bilaterally.  The veteran was able to perform two-thirds of a 
squat and arise.  There was no evidence of muscle wasting.  
Straight leg raising in the sitting position was at about 70 
degrees on the right and 60 degrees on the left.  In the 
supine position, the veteran had a positive straight leg 
raise of approximately 45 degrees on the right with mainly a 
complaint in the lower back with some feeling of discomfort 
down in the hips and proximal posterior thigh.  He complained 
of some lower back pain at approximately 75 degrees.  In 
addition, the veteran appeared to have some diminished 
sensation of the right lower extremity, mainly below the 
knee.  

VA outpatient treatment records reveal that the veteran was 
seen for complaints of back pain.  X-rays of the lumbar spine 
taken in September 1995 were normal.

During a January 1996 VA examination, the veteran complained 
of lower back spasms; pain with lifting, bending and 
squatting; and pain and numbness down both of his legs.  
Examination revealed range of motion of the lumbar spine as 
follows:  forward flexion was 20 degrees, backward extension 
was 10 degrees, left and right lateral flexion was 20 
degrees, and rotation to the left and right was 25 degrees.  
There was evidence of tenderness noted in the lumbar spine.  
The veteran had pain with straight leg raising bilaterally at 
15 degrees.  

According to the examiner, the veteran did not appear to 
cooperate on strength examination as demonstrated by his 
ability to stand and hold his body, and yet his inability to 
push against the examiners hands at all, which was 
contradictory.  Accordingly, the examiner doubted any of the 
other range of motion results.  In addition, the examiner 
noted that the veteran moaned and groaned throughout the 
entire examination.  The veteran was diagnosed with multiple 
somatic complaints with very difficult physical examination 
with questionable reliability of the findings.  The examiner 
indicated that at best the veteran had chronic lumbar back 
pain, but no definite evidence of degenerative disc disease 
as he had a recent MRI that was normal and which the examiner 
felt was more accurate than a CT scan.        

In October 1996, the veteran appeared and presented testimony 
before the RO.  At that time, the veteran testified that he 
had constant back pain with some days worse than others.  He 
also indicated that he had pain which radiated into his legs 
and he experienced numbness and tenderness whenever he walked 
or sat for long periods.  According to the veteran, he had 
difficulty lifting, playing with his children, bending, 
walking, driving and climbing stairs.  He testified that he 
wore a back brace almost all of the time, but did not wear it 
to the hearing because sometimes it hurt him to wear it.  He 
noted that he also had a TENS unit.  

The most recent VA examination of record is dated in March 
1997.  At that time, the veteran complained of lower back 
pain and stiffness, and pain with lifting, bending and 
squatting.  He indicated that the pain radiated down the 
right leg with numbness that came and went, but lately was 
present more often than not.  

Examination revealed that the veteran stood with a stooped 
forward posture.  He had no fixed deformity.  Range of motion 
of the lumbar spine was as follows:  forward flexion was 45 
degrees, backward extension was 10 degrees; left and right 
lateral flexion was 10 degrees, and left and right rotation 
was 10 degrees.  The examiner indicated that the veteran 
seemed to have some element of objective evidence of pain on 
motion, but otherwise, he seemed to be really unwilling to 
try to attempt any other range of motion or to even push 
himself in the slightest.  The veteran had positive straight 
leg raising bilaterally at 45 degrees.  He had some decreased 
sensory in the lateral aspect of the right lower extremity, 
but his reflexes were normal and there was no muscle atrophy.  
The veteran was unable to stand on his toes or heels or to 
squat.  X-rays revealed degenerative osteoarthritis at the 
posterior facet joints at L5-S1.  The veteran was diagnosed 
with degenerative disk disease of the lumbar spine with 
radicular symptoms of the right lower extremity.  The 
examiner noted that the veteran failed to give much of an 
effort on his physical examination and the examiner 
questioned the range of motions that he tried and the degree 
of his symptomatology.      

As noted, the veterans lumbar strain has been evaluated 
under the provisions of Diagnostic Code 5293 which sets forth 
the criteria for rating intervertebral disc syndrome.  Under 
Diagnostic Code 5293, a 40 percent evaluation is warranted 
for recurring attacks of severe intervertebral disc syndrome 
with intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

The Board notes that a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (1998).  
In addition, 60 and 100 percent evaluations are warranted for 
residuals of a fractured vertebra with or without cord 
involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (1998).  
Moreover, 60 and 100 percent evaluations are warranted for 
complete bony fixation of the spine in a favorable angle or 
an unfavorable angle with marked deformity with or without 
involvement of other joints.  38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (1998).

The Board has reviewed the evidence of record and finds that 
the most recent evidence does not indicate that a higher 
evaluation is warranted.  Although the evidence shows that 
the veteran has a significant back disability which is 
manifested by limitation of motion, pain on motion, 
tenderness, some spasm, and radiculopathy, the evidence also 
indicates that the veteran has exaggerated his symptomatology 
and his complaints of pain on examination, and has not fully 
complied with range of motion testing.  In any event, the 
medical evidence of record does not reveal pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief; favorable or 
unfavorable ankylosis of the lumbar spine; or residuals of a 
fractured vertebra with or without cord involvement 
consistent with the provisions of Diagnostic Codes 5285, 
5286, 5289 or 5293.  

The Board also notes that under DeLuca v. Brown, 8 Vet.App. 
202, 206-7 (1995), the Board, in addition to applying 
schedular criteria, may consider granting a higher rating in 
cases in which functional loss due to pain is demonstrated, 
and pain on use is not contemplated in the relevant rating 
criteria.  Painful motion must be supported by adequate 
pathology.  38 C.F.R. § 4.59 (1998).  The Board notes the 
veterans subjective complaints of pain and the objective 
findings of pain on motion; however, the Board also notes 
that pain is contemplated by the criteria set forth in 
Diagnostic Code 5293.  Accordingly, the Board finds that a 40 
percent evaluation under the provisions of Diagnostic Code 
5293 adequately reflects the current disability, to include 
painful motion, associated with the veterans lumbar strain 
with radiculopathy.  

For all of the reasons stated above, the veterans claim for 
an evaluation in excess of 40 percent for lumbar strain with 
radiculopathy is denied.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the 
appellants claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
57-58 (1990).


ORDER

An evaluation in excess of 40 percent for lumbar strain with 
radiculopathy is denied.


REMAND

The veteran contends that he has PTSD as a result of a tank 
accident during service at which time he injured his back.  
Moreover, the veteran claims that he has major depression and 
a pain disorder secondary to his service-connected back 
condition.  In addition, he maintains that he is unemployable 
as a result of his service-connected back condition and 
related psychological conditions, along with his PTSD.  

A preliminary review of the claims folder indicates that the 
veteran has had numerous psychiatric evaluations which have 
resulted in various diagnoses to include major depression, 
PTSD, substance abuse, anxiety disorder, and mood disorder.  
In November 1995, the veteran was hospitalized in a private 
facility with the admitting diagnoses of major depression, 
single, severe; general anxiety disorder; and alcohol 
dependence.  In the section of the discharge summary entitled 
CONDITION ON DISCHARGE, it states Major depression, single 
severe, generalized anxiety disorder, PTSD, alcohol 
dependence, chronic back, ankle wrist and knee pain due to 
the tank accident.  It is unclear as to whether all of the 
veterans physical and psychological conditions were being 
related to the tank accident as opposed to only the physical 
conditions.  Upon discharge, the veteran was diagnosed with 
major depression, single, severe; generalized anxiety 
disorder; PTSD; and alcohol dependence. 

A private counseling psychologist who treated the veteran 
during the November-December 1995 hospitalization and for a 
short while thereafter testified at the veterans October 
1996 hearing before the RO.  At that time, the psychologist 
indicated her belief that the veteran had PTSD as a result of 
the tank accident in service.  In addition, she maintained 
that his depression could be secondary to his service-
connected back condition.  Finally, the psychologist provided 
an opinion that in his current state the veteran was 
unemployable because of his feelings of worthlessness and 
hopelessness and impairment in his judgment and memory.   

During the latest VA psychiatric evaluation conducted in 
March 1997, the veteran was diagnosed with mood disorder, not 
otherwise specified, with possible psychotic features; 
intermittent explosive disorder; alcohol dependence in 
remission since October 1995; r/o PTSD, chronic.  In an April 
1997 addendum which was based on a review of some medical 
records, psychological testing and an additional interview 
with the veteran which included a discussion of the tank 
accident, the examiner diagnosed the veteran with mood 
disorder, not otherwise specified, with possible paranoid 
features; intermittent explosive disorder, alcohol dependence 
in remission since October 1995; pain disorder associated 
with both psychological and medical conditions; and possible 
PTSD. 

After a brief review of the medical evidence, the Board is 
still unclear as to the precise nature and extent of the 
veterans current psychiatric diagnoses and the relationship 
of any such diagnoses to the veterans period of service.  
Moreover, it does not appear that the veterans service 
medical records have been reviewed by any of the medical 
professionals who have offered an opinion as to whether or 
not the veteran has PTSD.  Accordingly, the Board finds that 
a thorough psychiatric examination by a board of two 
psychiatrists, in conjunction with a complete review of the 
veterans claims folder, is deemed necessary.  In this 
regard, the Board notes that the veterans vocational 
rehabilitation folder should be associated with the claims 
folder before it is forwarded to the examiners for review.   

The Board notes that as the veterans claim for a total 
disability rating based on individual unemployability is 
inextricably intertwined with the aforementioned issues, 
consideration of this issue is deferred.  

Finally, the Board notes that a March 1996 rating decision 
denied service connection for major depression, generalized 
anxiety, dysthymia, and severe personality disorder.  It is 
not clear that the veteran was notified of this 
determination; however, in his substantive appeal submitted 
in March 1996 he noted that one of the issues on appeal was 
depression secondary to his back condition.  The Board finds 
that this may be construed as a notice of disagreement as to 
that issue and, although the appeal of that issue has not 
been perfected, the Board finds that it is inextricably 
intertwined with the issues being sent back for further 
development.  Therefore, the Board notes that following the 
completion of the requested development and readjudication of 
the issues on appeal, to include the issue of entitlement to 
service connection for depression secondary to a service-
connected back condition, a supplemental statement of the 
case (SSOC) should be issued for any decision which remains 
unfavorable to the veteran, possibly to include the issue of 
entitlement to service connection for depression secondary to 
a service-connected back condition.  If that issue is 
included in an SSOC, the veteran also should be informed that 
he must perfect his appeal as to that issue by submitting a 
VA Form 9.  

In view of the foregoing, and in order to give the veteran 
every consideration with respect to the present appeal, the 
Board finds that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of any VA 
or non-VA medical providers who have 
treated the veteran for any psychiatric 
disorder(s) since March 1997.  Following 
the receipt of any necessary releases, 
the RO should obtain all records not 
currently contained in the claims folder.  
All additional records received should be 
associated with the claims folder.

2.  The RO should associate the veterans 
vocational rehabilitation folder with the 
claims folder.

3.  Thereafter, the RO should arrange for 
a psychiatric examination by a board of 
two psychiatrists to determine the nature 
and extent of any and all psychiatric 
disorders which may be present.  The 
claims folder must be made available to 
the examiners for review.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The 
examiners should offer an opinion as to 
the etiology of all psychiatric diagnoses 
with particular emphasis on whether it is 
at least as likely as not that any 
current psychiatric diagnosis may be 
related to the veterans period of 
service.  Specifically, the examiners 
should offer an opinion as to (1) whether 
any PTSD diagnosis is related to any 
incident during service, specifically to 
include the tank accident which occurred 
in May 1989 and (2) whether major 
depression and/or a pain disorder is 
related to the veterans service-
connected back condition.  The examiners 
are also asked to comment on the various 
medical opinions rendered concerning the 
veterans psychiatric disorder(s) and its 
etiology.  Additionally, the examiners 
should offer an opinion as to whether the 
veteran is unemployable and, if so, the 
basis of his unemployability.  The report 
of examination should include the 
complete rationale for each opinion 
expressed.

4.  The RO then should review the 
examination reports.  If any report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.

5.  Thereafter, the RO should 
readjudicate the claims for service 
connection for PTSD, service connection 
for a pain disorder associated with both 
psychological and medical conditions; and 
entitlement to a total disability rating 
based on individual unemployability, in 
light of all pertinent evidence.  In 
addition, the RO should readjudicate the 
claim of service connection for 
depression secondary to a service-
connected back condition.  If any 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case, and 
provide an opportunity for the veteran 
and his representative to respond before 
the case is returned to the Board for 
further appellate review.  If the issue 
of entitlement to service connection for 
depression secondary to a service-
connected back condition is included in 
the SSOC, the RO should inform the 
veteran that he must submit a substantive 
appeal, VA Form 9, as to that issue if he 
is in disagreement with the SSOC. 

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
